Citation Nr: 0320810	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
right chest shell fragment wound residuals including 
pneumothorax residuals, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
an increased rating for his service-connected right chest 
shell fragment wound residuals including pneumothorax 
residuals, currently evaluated as 10 percent disabling.  


REMAND

In March 2003, the Board determined that a February 2003 VA 
evaluation received in response to an October 2002 
development request was insufficient, as the examiner failed 
to provide the requested clinical findings.  The Board 
requested that the veteran be afforded another examination, 
however, this does not appear to have been done yet.  While 
the case has been pending, the United States Court of Appeals 
for the Federal Circuit recently invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: orthopedic and pulmonary 
evaluations in order to determine the 
current nature and severity of the 
veteran's service-connected right chest 
shell fragment wound residuals including 
pneumothorax residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically identify all muscle groups 
by the veteran's right chest shell 
fragment wound residuals; the limitation 
of activity imposed by his shell fragment 
wound residuals; and any associated pain 
with a full description of the effect of 
the disabilities upon his ordinary and 
vocational activities.  Any muscle 
injury, no matter how slight, must be 
identified.  The path of each wound must 
be described.  The examiner or examiners 
should grade strength of the affected 
muscle groups.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Send the claims 
folder to the examiner or examiners for 
review.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the development is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
his service-connected right chest shell 
fragment wound residuals including 
pneumothorax residuals, currently 
evaluated as 10 percent disabling, and, 
if the decision remains adverse to the 
veteran, provide him and his 
representative with a Supplemental 
Statement of the Case and a reasonable 
time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




